DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Trott does not disclose a mover that includes a through hole through which the valve body is inserted in the embodiment of Figure 3. However, upon further consideration, a new ground(s) of rejection is made in view of the current claim amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 10-14 and 17-20  is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US Patent Application Publication 2005/0140480).
Regarding claim 1, Yamamoto discloses a fuel injection device comprising: 
a valve body (22) that comes into contact with a valve seat (21) to close a fuel passage, and moves away from the valve seat to open the fuel passage in order to inject fuel through at least one injection orifice (19a) [0038] [0046];
a mover (24) that performs valve opening and closing operations in collaboration with the valve body, wherein the mover has a slope provided on an upper end surface of the mover and includes a through hole through which the valve body is inserted [0040, as shown in Figures 2-3]; and
a magnetic core (70) that is excited by energization of a coil (44) and that generates a magnetic force to drive the mover, wherein
the magnetic core has a hole that is opened in an end surface opposite to the mover and formed in a direction along a valve stem (as shown in Figures 2-3), 
the hole has, provided on the mover side end surface of the magnetic core, a magnetic core inner diameter enlarged part in which an inner diameter is gradually enlarged from a back side of the hole toward the end surface opposite to the mover (as best shown in the annotated Figure 3 below), 
the magnetic core inner diameter enlarged part and the slope are located on an inner side of the magnetic core and an inner side of the mover, respectively (as best shown in the annotated Figure 3 below), and
an interval between a surface where the magnetic core inner diameter enlarged part is formed and the slope of the mover in the direction along the valve stem is increased as the inner diameter of the inner diameter enlarged part becomes smaller (as best shown in the annotated Figure 3 below). 


    PNG
    media_image1.png
    757
    1027
    media_image1.png
    Greyscale

Regarding claim 2, Yamamoto further discloses wherein the magnetic core inner diameter enlarged part is provided within an inner diameter of the mover end surface that is opposite to the end surface of the magnetic core (as shown in annotated Figure 3). 
	Regarding claims 3 and 10, Yamamoto further discloses wherein the slope is provided within an inner diameter of the magnetic core end surface that is opposite to the end surface of the mover (as shown in annotated Figure 3). 
	Regarding claims 4 and 11, Yamamoto further discloses wherein the magnetic core inner diameter enlarged part and the slope face each other (as shown in annotated Figure 3). 
	Regarding claims 5 and 12, Yamamoto further discloses wherein the magnetic core end surface and the mover end surface are horizontally arranged and parallel to each other (as shown in annotated Figure 3). 
	Regarding claims 6, 13 and 20, Yamamoto further discloses wherein, in an axial cross-section, virtual connecting points between the magnetic core end surface and the surface of the magnetic core inner diameter enlarged part, and between the mover end surface and the surface of the slope are arranged, substantially, on a same virtual vertical line (as shown in annotated Figure 3). 
	Regarding claims 7 and 14, Yamamoto further discloses wherein the mover has a fuel passage hole communicating from an upper end surface of the mover facing to the magnetic core toward a downstream side (as shown in Figures 2-3). 
	Regarding claim 17, Yamamoto further discloses wherein the slope is provided within an inner diameter of the magnetic core end surface that is opposite to the end surface of the mover (as shown in annotated Figure 3). 
	Regarding claim 18, Yamamoto further discloses wherein the magnetic core inner diameter enlarged part and the slope face each other (as shown in annotated Figure 3). 
	Regarding claim 19, Yamamoto further discloses wherein the magnetic core end surface and the mover end surface are horizontally arranged and parallel to each other (as shown in annotated Figure 3). 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (US Patent Application Publication 2005/0140480) in view of Hayatani (US Patent Application Publication 2010/0012754).
	Regarding claims 8 and 15, Yamamoto discloses the device of claims 7 and 14 as discussed above, but does not disclose wherein a central position of the fuel passage hole in the mover is on an inner diameter side from an inner diameter of the end surface of the magnetic core. 
	Hayatani discloses a fuel injection device wherein a central position of a fuel passage hole (124, 150-153) in a mover (102) is on an inner diameter side from an inner diameter of the end surface of the magnetic core (107).
	Hayatani teaches that as a result of the position of the fuel passage hole fuel can come in and go out of the magnetic gap quickly [0092]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mover disclosed by Yamamoto to position the location of the fuel passage holes as disclosed by Hayatani in order to allow fuel to come in and go out of the magnetic gap quickly. 
Claim(s) 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto (US Patent Application Publication 2005/0140480) in view of Hayatani (US Patent Application Publication 2010/0065021).
Regarding claims 9 and 16, Yamamoto discloses the device of claims 1 and 2 as discussed above but does not disclose wherein the mover has a second inner diameter enlarged part, in which an inner diameter is gradually enlarged from an upstream side toward an downstream side, and a start point of the second inner diameter enlarged part provided in the mover is positioned on an outer diameter side from an inner diameter of the end surface of the magnetic core. 
Hayatani discloses a fuel injection device having a mover (102) with a second inner diameter enlarged part (in 112A), in which an inner diameter is gradually enlarged from an upstream side toward a downstream side, and a start point of the second inner diameter enlarged part provided in the mover is positioned on an outer diameter side from an inner diameter of an end surface of the magnetic core (111) (as shown in Figures 1, 2 or 9).
Hayatani teaches that second inner diameter enlarged part houses a spring bracket seat for a spring that sets an initial load to be applied when a spring pushes the valve body [0037] [0048]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mover disclosed by Yamamoto to include the second inner diameter enlarged part to house a spring that sets an initial load on the valve body. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747